Case 6:20-cr-00161-MJJ-CBW Document 18 Filed 09/02/20 Page 1 of 5 PageID #: 31


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 I,AFAYETTE DIVISION


 UNITED STATES OF AMERICA                   rk
                                                   CRIMINAL NO. 6:20-cr-0016       1
                                            rt

 \lERSUS                                    *
                                            &
                                                   JUDGE JUNEAU
 BRANDON MICHAEL MOSING                     ,r
                                                   MAGISTRATE JUDGE WHITEHURST

                                    PLEA AGREEMENT

A.      INTRODUCTION

        This document contains the complete plea agreement between the government and

 BRANDON MICHAEL MOSING, the defendant. No other agreement, understanding,

promise, or condition exists, nor    will any such agreement,     understanding, promise or

condition exist unless it is committed to writing in an amendment attached to this document

and signed by the defendant, an attorney for the defendant, and an attorney for the

government. The terms of this plea agreement are only binding on the defendant and the

government if the Court accepts the defendant's guilty plea.

B.     THE DEFENDANT'S OBLIGATIONS

       BRANDON MICHAEL MOSING shall waive Grand Jury presentment of the charges

filed in this case and shall appear in open court and plead guilty to Counts One and Two of

the BiIl of Information pending in this case.

C.     THE GOVERNMENT'S OBLIGATIONS

        1.     If the defendant completely fulfills all obligations and agreements under this
plea agreement, the Government agrees     it wilt not prosecute the Defendant for any offense
known to the United States Attorney's office, based on the investigation which forms the

basis of the BilI of Information.

       2.      The Government will and hereby moves pursuant to U.S.S.G. S 3E1.1(b) for

the defendant to receive a one-point reduction in offense level should that offense level be 16



                                          Page 1 of5
Case 6:20-cr-00161-MJJ-CBW Document 18 Filed 09/02/20 Page 2 of 5 PageID #: 32




  or greater, as the defendanthas assisted authorities in the investigation or prosecution of his

  own misconduct by timely notifying authorities of his intention to enter a plea of guilty,

  thereby permitting the government          to avoid preparing for trial and permitting the
  government and the Court to allocate resources efficiently.

  D.     SENTENCING

         BRAND ON MI CHAEL MO SING understands and a grees that:

         1.     As to Count 1 of the Bill of Information, the punishment is a term of
  imprisonment of not less than ten (10) years nor more than life, pursuant tn 27 U.S.C.

  $ 841(bX1)(A), a   fine of not more than $10,000,000.00pursuantto 21 U.S.C. $ 841(b)(1XA),

  or both;

         2.     As to Count 2 of the Bill of Information, the punishment is a term of
  imprisonment of not more than ten (10) years pursuant to 18 U.S.C.      $   92a(a)(2), a fine of not

  more than $250,000.00 pursuantto 18 U.S.C. $ 3571, orboth.

         3.     The defendantshall be required to pay a special assessment of $100 at the

  time of the guiltv plea by means of a cashier's     check, official bank check, or money order

  payable to "Clerk, U.S. District Court";

         4.     The defendantmay receive a term of supervised release of not less than five

  (5) years nor more than life in addition to any term of imprisonment imposed by the Court as

  to Count 1. The defendant may receive a term of supervised release of not more than three

  (3) years in addition to any term of imprisonment imposed by the Court as to Count 2;

         5.     A violation of any condition of supervised release at any time during the period

  of supervised release may result in the defendant being incarcerated over and above any

  period of imprisonment initially ordered by the Court;

         6.     The period of incarceration for a violation of a condition of supervised release

  could be as much as the     full term of supervised release initially   ordered by the Court




                                              Page2 of 5
Case 6:20-cr-00161-MJJ-CBW Document 18 Filed 09/02/20 Page 3 of 5 PageID #: 33




  regardless of the amount of time of the supervised release the defendant has successfully

  completed;

         7.     Any fine imposed as part of the defendant's sentence will be made due and

  payable immediately, and any federal income tax refund received by the defendant from the

  Internal Revenue Service while there is an outstanding fine shall be applied toward the fine;

         8.     The defendant expressly authorizes the U.S. Attorney's Office to immediately

  obtain a credit report on him to be used in consideration of his abiJity to pay any fine that

  may be imposed by the Court;

         9.     As part of the presentence investigation, the governmentwill make available

  to the Court all evidence developed in the investigation of this case;

         10.    This case is governed by the Sentencing Reform Act as modified by United

  States v. Booker, 543 U.S. 220 (2005), and the defendant has discussed the Sentencing

  Guidelines and its applicabiJity with his counsel and understands and acknowledges that a

  final determination of the applicable guidelines range cannotbe made until the completion

  of the presentence investigation;

         11.    The sentencing judge alone will decide what sentence to impose; and

         12.    The failure of the Court to adhere to a sentencing recommendation tendered

  by counsel shall not be a basis for setting aside the guilty plea which is the subject of this

  agreement.

  E.     REINSTATEMENT OF ORIGINAL BILL OF INFORMATION

         BRANDON MICHAEL MOSING understands and agrees that should this plea be

  overturned for any reason at a later date, the Bill of Information,      in its entirety, witl be
  automatically reinstated without need for presentment to a Grand Jury or any motion or

  other action by the Government.




                                            Page 3 of 5
Case 6:20-cr-00161-MJJ-CBW Document 18 Filed 09/02/20 Page 4 of 5 PageID #: 34




  F.     DUPLICITY
         In consideration       of   this plea agreement, BRANDONMICHAELMOSING waives any

  objection to the Bill of Information on the grounds of duplicity.

  G.     ENTIRETY OF AGREEMEI\TT

         This plea agreement consists of this document and any sealed addendum required by

  Standing Order 1.86. References in this document to "agreement' or "plea agreement" refer

  to both this document and any sealed addendum. The defendant, the defendant's attorney,

  and the government acknowledge that this agreement is a complete statement of the parties'

  agreement in this case.        It   supersedes all other plea agreements and may not be modified

  unless the modification is in writing and signed by all parties. No other promises have been

  made or implied.

  H.     SIGNATURE OF ATTORNEY FOR THE DEFENDAI{T. THE DEFENDANT.
         AND THE ATTORNEY FOR THE GOVERNMENT

         I have read this plea agreement and have discussed it fully with my client, BRANDON

  MICHAEL MOSING.           I   concur   in BRANDON MICHAEL MOSING pleading guilty as set
  forth in this plea agreement.



  Dated:lqlU
                                                         NW. ROBIDEATX, La. BarNo. 19390
                                                        MAS E. GUILBEAU, La. Bar No.06573
                                                   106 West Congress Street
                                                   P.O. Box 3331
                                                   Lafayette, Louisiana 7 0502
                                                   Telephone: (337) 232-7240
                                                   Counsel for Defendant


         I   have read this plea agreement and have discussed         it with my attorney. I   fully

  understand the plea agreement and accept and agree to           it without reservation. I do this
  voluntarily and of my own free will. No threats have been made to me, nor am I under the

  influence of anything that could impede my ability to fully understand this plea agreement.



                                                  Page 4 of 5
Case 6:20-cr-00161-MJJ-CBW Document 18 Filed 09/02/20 Page 5 of 5 PageID #: 35




         I am satisfied with the legal   senrices provided by my attorney   in connection with this
  plea agreement and the matters related to this    case.                               '




  Dated:W

        I accept and agree to this plea agreementon behalf of the United States of America.


                                               DAVID C. JOSEPH
                                               United States Attorney



  Dated:   7'27'Z    O                              @
                                               Assistant United States Attorney
                                                                                            34450

                                               800 Lafayette Street, Suite 2200
                                               Lafayette, Louisiana 7050 1
                                               Telephone: (337) 262-ffi18




                                             Page 5 of 5
